This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ANTONIO LOPEZ SERNA,

 3          Plaintiff-Appellant,

 4 vs.                                                                         NO. 31,745

 5   ANTHONY ROMERO, FRANCIS
 6   SUTTLES, KARLA REHMAN,
 7   JESSE DIAZ, and CENTRAL NEW
 8   MEXICO CORRECTIONAL FACILITY,

 9          Defendants-Appellees.


10 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
11 William A. Sanchez, District Judge

12 Antonio Lopez Serna
13 Santa Fe, NM

14 Pro se Appellant

15 Kennedy, Moulton & Wells, P.C.
16 Debra J. Moulton
17 Albuquerque, NM

18 for Appellees

19                                 MEMORANDUM OPINION
 1 GARCIA, Judge.

 2         Serna appeals an order granting summary judgment in favor of Defendants on

 3 all of his claims against them.          In this Court’s notice of proposed summary

 4 disposition, we proposed to affirm. Serna has filed a memorandum in opposition,

 5 which we have duly considered. As we are not persuaded by his arguments in support

 6 of reversal, we affirm. He has also filed a motion asking this Court to order that he

 7 be given certain medication. Because this Court does not review matters that have not

 8 been raised in the district court in the first instance, we deny Serna’s motion. Finally,

 9 Serna has filed a complaint with this Court that is captioned as a complaint in federal

10 district court. As this is not a federal district court, and as this Court is not a trial court

11 and does not resolve complaints, it appears that Serna has misfiled the complaint.

12 Accordingly, we simply note its filing with this Court, but take no action on it.

13         In our notice of proposed summary disposition, we proposed to hold that the

14 district court properly dismissed Serna’s suit for lack of subject matter jurisdiction.

15 Our proposal was based on NMSA 1978, Section 41-4-16(B) (1977) (stating that “no

16 court shall have jurisdiction to consider any suit or action” pursuant to the Tort Claims

17 Act if the statutorily required notice was not given), and NMSA 1978, Section 33-2-

18 11(B) (1990) (stating that the district court does not have subject matter jurisdiction

19 over any civil action filed by an inmate of the corrections department “with regard to


                                                  2
 1 any cause of action pursuant to state law that is substantially related to the inmate’s

 2 incarceration by the corrections department until the inmate exhausts the corrections

 3 department’s internal grievance procedure”). In Serna’s memorandum in opposition,

 4 he does not dispute that he did not give notice or that he did not exhaust his

 5 administrative remedies. [Ct. App. File, memorandum filed on March 19, 2012, along

 6 with a letter] Instead, he points to the difficulties he has faced in pursuing this action,

 7 both because he is not an attorney and because he is incarcerated. While we recognize

 8 these difficulties, they do not alter the fact that the district court was without

 9 jurisdiction to hear Serna’s complaint. Accordingly, the district court did not err in

10 dismissing it.

11        Therefore, for the reasons stated in this opinion and in our notice of proposed

12 summary disposition, we affirm the district court’s order granting summary judgment

13 in Defendants’ favor and dismissing Serna’s complaint. We deny Serna’s motion for

14 medical treatment, which cannot be filed in this Court in the first instance, and we

15 note, but take no action on Serna’s federal district court complaint that was misfiled

16 in this Court.

17        IT IS SO ORDERED.

18
19                                            TIMOTHY L. GARCIA, Judge



                                                3
1 WE CONCUR:



2
3 CELIA FOY CASTILLO, Chief Judge



4
5 MICHAEL D. BUSTAMANTE, Judge




                                 4